Dismissed and Memorandum Opinion filed February 11, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00818-CR
____________
 
ANDREW MEDINA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 1223670
 

 
MEMORANDUM
OPINION
Appellant was convicted of possession with intent to deliver
a controlled substance on September 18, 2009.  On September 30, 2009 he filed a
motion for new trial, which was granted on November 24, 2009.  
Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161  (Tex. App.—Fort
Worth 1996, no pet.).  Because the trial court granted appellant’s motion for
new trial, there is no final conviction from which to appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish C Tex. R. App. P.
47.2(b).